FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICENTA LOPEZ-BOBADILLA,                         No. 08-71090

               Petitioner,                       Agency No. A072-168-238

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Vicenta Lopez-Bobadilla, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for relief under the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nicaraguan and Central American Relief Act (“NACARA”). We dismiss the

petition for review.

      We lack jurisdiction to review the agency’s determination that Lopez-

Bobadilla was not eligible for NACARA relief because she failed to establish that

she timely registered for ABC benefits, and she does not raise a legal or

constitutional question that invokes our jurisdiction. See Lanuza v. Holder, 597

F.3d 970, 972 (9th Cir. 2010) (per curiam).

      We lack jurisdiction to consider Lopez-Bobadilla’s remaining contentions,

because she failed to exhaust them before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004) (explaining that this court lacks jurisdiction to

review contentions not raised before the agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      08-71090